OFFICE       OF THE ATTORNEY   GENERAL    OF TEXAS




Honorable Bert rord Administrator
Texas Liquor   Contl'O
                     i Board
Auiustln, Texas

Dear sir:



            Tour    request for 0
oareiully oonsldemd. ?ou
picture whloh depiot~ the m
BetcryRoe8. In the left ,h
the aordr *BetsyRoes,
14th. 1977,' and ln th
lng wordr: "BotBlo o?
MaoblatiOn -- E6
promInen8lydiapl
ceentwhether ,or
lng purporea wo                                liot with tha lawi
of the Stata Q?
                                       otsted Taxa* Poual Oode,




                      r nature upoi any flag, Irtandard,
                      f the Vnltad States of Areerloa.or
                     is Sttlte,or (m616n. or ahall 0:
                     xposed to publio flh any
     etandarb.$6lOr, or ens1     upon whloh, after thl
     iit takes etfeot am11 f%     been printed, pelntei
     0: otherwlae plaied, or to which rhall be attaoha
     ~pendml, affixed or annexed any word, ilgure, ma
     ~1oture, dealgn or drawing, or any advertisemen of

     saie give-away, or h&T* In poeresilonfbr a&e, or
     to give away, or ior UC, foranr purpose, any art1010
goacrablaBert yard, psga 12


                                                   or
    or substancebeing an artlalu cf r-:ercb.:andlee,
    reoeptaclecf nerchandieeor artlole or th:ng ior
    osrrylng or transportingnerchandles, upon whloh
    efter this Aot takes effeot, shell hl:vebeen prlntad,
    painted, ettachsd or otherwlao placed a repreaenta-
    tlon of any such flag or fltgs, stander4, color or
    ensign to edvertlse,aall attention to, decorate,
    mark, or dletlnguiahthe artlola or subrtsnce on
    w?:lchso pieced, or who ahall publloly mutllata do-
    taas, defy, or derile, trample upon or east 000.&empt
    either by wordo or act, upon any Tern8 flag, standard,
    color or ensIgn, ohs11 be finad not exoeodlng one hun-
    dred dollsra or be larrisonedin jail for not more
    than thirty day8, or both. The r&da flag. istandard,
    color or enolgn an urrsdla this article aha    lnOluQ*
    any flag, atand&rd,00103, Onalgn or any Plotum Or
    repreasntotloaoz either,  made ciror rapreeented4n
    any eubatenca,and of any 01~ purportlm? to be. lf+a wr
    of, said flag. standard, OOlOr or anai(tnof tha WJlted
    l%teil of msmloa, or a pioture or r6im=eaentatioaI   or
    either upon whloh shall br ahom the 001028, tha Star8
    and t,heIIrtpaa in any number Of alther or by.WUOh On*
    aee&uz the same without 6ellbe~tiOn may bsliefo tha
    am0 Co repreaantthe flrg, oolors, standard or lnalgn
    oi the Faited fixtatsof +Uwmloa~ Th0 ponreroion by on6
    otber then a public offi,c,er,aa esoh, of any rueh ilag,
    stendsr6, oolor or analga, on walah shall bs anything
    made unlewful at any t&c by thla artlale or of any
    article or,subatanaeor thing on whlah ahsll ba anything
    mede unlawful at any time by this artlclo ehall ba pro-
     aumptlve evldenae that the same la In vioiatlon of this
    article, and was nade, done or ore&ted after this Aot
    takes errsot, ma that suoh did not exlat when thl8 law
    took effeot.w (Vndersoorlngours)
         nrtlole 149, Vsrnon*a Annotetad Texas TWlal Code,.reads
ae follows:
          "a0 preceding artiCle~8h%llaOt apply t0 %ny aOt
     pemlttsd by the Exrrtutesor the IInitedgtntsa 0r Auarioa,
     or by t&a Unl.tedBtatea Army and Ravy reguletlone,nor
     shall It br aonetruedto ayyly to a aewapapar, pariodi-
     061, book, pamphlet, olreulcr, cartlfioete, diploma, war-
     rent or ao53mlrsaionOS appointment to offlo*, ornoaental
     pfoture, article of jawalry or stationery for UIIOin
     oorreapon%enoeon 6ny of which shall be printed, or
     placed said flag, disconnectedfro5 any udrsrti5aJnon~0
     (Undwscortng  0uraJ
manorable Bert Ford, page S


          hrticle 148, supra, providse among other thing8 that
'whoever shall in ana menner. for exhlbltlonor dieolar * * *
   ose or cause to bk exposei to publio view any~~&ih-ilag*
    or * * * to which shell be
annexed * * * an advertiserento
T-C     * * or bz imprleonedIn jf;%lT * L *
          Article 148, supra, further stutee that *the word6
rlag, etanderd,oolor or ensign 88 used In thls tirtlcleehall
                         5, oi5lor. ensign or any pioture or
inalude any tlbg, atanderc
representation0r either, made of or reoresentedon anv aub-
stanoe, and of any alze purportingto be, either of, *aid flag,
standard.color or ensign of the United States ot herloa.    or
                             of either upon whioh @hall be ah-
                              striperrin any number of elthar,

          Article 149, supra, containingthe exoeptionato
Article 148, aupra, srcepts ornamantal platurea ai600nkk60ted
iron any advertilrement.
          The ornamentalpicture appended to your letter ad-
vertisee "Pearl Beer."
          You are therefore rsepeotfullyadvised that It Is the
opinion o? this department that the proposed advertisementla
prohibitedby Article 148 of the Penal Code or thle State.
                                            Yours very truly
                                       ATT@R?TEY
                                              QXWXAL OF TEXAB


                                       BY
                                                   Wm. 3. Fanning
                                                        Asreistant




                                                                OOWMIlTEC